Smith, J., dissenting.
“In order to recover damages in lieu of a specific performance, when the latter cannot be had because the party has put it beyond his power by his conduct, it is essential that a case for specific performance should be made out.” Prater v. Sears, 77 Ga. 28 (2). “The statute of frauds requires *806all contracts for the sale of land or any interest therein to be in writing, signed by the party to be charged therewith or some person by him lawfully authorized. Civil Code [1895], § 2693, par. 4. Every essential element of the sale must be expressed in the writing, to meet the statutory requirement. One of the essentials is that the land must be so described that it is capable of identification. While it is not necessary that the land be described with such precision, that its location and identity are apparent from the description alone, yet the description must be sufficiently clear to indicate with reasonable certainty the land intended to be conveyed.” Tippins v. Phillips, 123 Ga. 415, 417 (51 S. E. 410). The contract in question in this case is too vague and indefinite in the description of the land to be the basis' of a suit for damages for non-performance. No definite starting point is furnished by the terms of the contract. No surveyor could tell whether the fourth line was straight or crooked. The description does not say on what side of Wesley Avenue the land lies, nor in what direction Wesley Avenue runs. Neither does it sajr on which side of the extension of Hemphill Avenue the 1763 feet lie. The. description is in other respects very vague and indefinite. See, in this connection, Neltles v. Glover Realty Co., 141 Ga. 126 (80 S. E. 630); Tippins v. Phillips, supra; Gatins v. Angier, 104 Ga. 386 (30 S. E. 876); Mims v. Gillis, 19 Ga. App. 53, 57 (90 S. E. 1035). The court therefore, in my opinion, did not err in sustaining the general demurrer 'and dismissing the case.